Citation Nr: 0722903	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  01-09 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD), from February 9, 
2000, to November 7, 2005, and in excess of 50 percent from 
November 8, 2005.

(The issue of whether the rating decision issued in July 2000 
which awarded an effective date of February 9, 2000, for the 
grant of service connection for PTSD was a product of clear 
and unmistakable error will be the subject of a separate 
decision.)



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel





INTRODUCTION

The veteran had active service from December 1968 to May 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

By way of procedural background, the Board notes that 
entitlement to service connection was first granted to the 
veteran via a July 2000 rating decision.  A 30 percent 
disability evaluation was assigned to the veteran's PTSD 
disability.  Subsequently, the veteran appealed this decision 
to the Board.  In August 2004, the Board issued a decision 
denying an increased initial evaluation for the veteran's 
PTSD.  The veteran then appealed to the United States Court 
of Appeals for Veterans Claims (Court).

Subsequently, in an August 2006 Memorandum Decision, the 
Court vacated the Board's August 2004 decision and remanded 
this case to the Board for readjudication.  During the appeal 
period, the RO issued a rating decision in April 2006 which 
increased the veteran's disability evaluation for PTSD to 50 
percent, effective from November 8, 2005.  Therefore, the 
issue has been restated as that indicated above on the first 
page of the present decision.

Following the Court's remand to the Board, the veteran 
submitted additional evidence.  This included an April 2007 
updated list of his prescription medications from the VA 
medical center, and documents regarding his employment, dated 
from December 2003 to August 2004.  In a June 2007 written 
statement, the veteran indicated that while he had previously 
stated he wanted his claim to continue at the Board, he now 
wanted his claim remanded to the RO for adjudication of the 
newly submitted evidence.

Since this evidence pertains to the veteran's claim of 
entitlement to an initial increased evaluation for PTSD, the 
Board finds that a remand is necessary for proper 
adjudication of the veteran's claim.  In addition, the 
veteran indicated on a June 2007 form returned to VA that he 
continued to seek treatment from the Vet Center.  The Board 
finds that these records should be requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request all records pertaining to the 
veteran from the Vet Center in Fresno, 
California.  All obtained medical records 
should be associated with the veteran's 
claims file.

2.  Thereafter, readjudicate the veteran's 
claim of entitlement to an initial 
increased evaluation for PTSD.  If the 
benefits sought on appeal remain denied, 
provide the veteran with a supplemental 
statement of the case (SSOC).  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal since the 
February 2004 SSOC.  An appropriate period 
of time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

